Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner’s Comments
New claim 11 depend upon claim 1. However, claim 11 introduces the limitation “a resin component” which appears to be broader than claim 1’s recitation of “an epoxy resin component.” While applicant’s Remarks filed 9 September 2021 state that “Support can be found in at least paragraphs [0028] to [0050] and the Examples;” paragraph [0028] confounds the relative metes and bounds of claims 1 and 11 in that paragraph [0028] discusses “a specific epoxy resin component.” Remarks, p. 12. 
Claim 11 recites: The photosensitive epoxy resin composition according to claim 1, wherein a resin component of the photosensitive epoxy resin composition consists of the solid bisphenol-A epoxy resin (a), the solid polyfunctional aliphatic epoxy resin (b), and the liquid long-chain bifunctional semi-aliphatic epoxy resin (c). (emphases added).
Claim 1 recites: A photosensitive epoxy resin composition for formation of an optical waveguide, the photosensitive epoxy resin composition comprising: an epoxy resin component; and a photo-cationic polymerization initiator, wherein the epoxy resin component comprises: (a) a solid bisphenol-A epoxy resin having a softening 
Consequently, additional clarification would facilitate claim interpretation. For the purposes of this Office Action, interpreting claim 11’s “a resin component” will be informed by paragraph [0019] of Sugano et al., US PgPub 2004/0043327 A1:
[0019] These epoxy resins may be used either alone or in combination of several species in accordance with the object of use. In the selection of combination of the epoxy resins, it is important to compound the epoxy resins so that the composition does not adhere to photomask at the time of exposure, and it is desirable that softening point of the composition is not higher than 100.degree. C. so that the composition can be developed with a developing solution. When an epoxy resin having a softening point higher than 100.degree. C. is used, it is possible to used in combination therewith a liquid (at normal temperature) Bisphenol A type epoxy resin having an epoxy equivalent of 175 to 210 g/mol in an amount of 2 to 15% by weight, for the purpose of realizing a desirable softening point. Preferably the softening point of the composition is not higher than 60.degree. C.
Response to Arguments
Applicant's arguments filed 9 September 2021 have been fully considered but they are not persuasive. Applicant argues against the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Hirayama, Tomoyuki (2013/0236149; “Hirayama”) in view of Shibata et al. (2010/0129045; “Shibata”) and further in view of Muenz et al. (2004/0266899; “Muenz”).
Regarding applicant’s argument that “there is no reason to combine the references as alleged other than improper hindsight;” Remarks, p. 7; the examiner notes that paragraph [0019] 
Regarding applicant’s arguments asserting “claimed embodiments do not require expandability,” Remarks, p. 8, it is noted that the features upon which applicant relies (i.e., “do not require expandability”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that “based upon the data in the specification the ranges are critical in that the Applicant has achieved unexpected results and so the presently claimed invention would not have been obvious from the cited references which fail to teach the claimed ranges,” Remarks, p. 9; the examiner notes that it is not clear where or how the written specification, as filed, “demonstrates substantially improved results.” Remarks, p. 9. 
Consequently, applicant’s arguments are not persuasive over the prior art combination Hirayama in view of Shibata and further in view of Muenz.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama, Tomoyuki (2013/0236149; “Hirayama”) in view of Shibata et al. (2010/0129045; “Shibata”) and further in view of Muenz et al. (2004/0266899; “Muenz”).
Regarding claim 1, Hirayama discloses in claim 1 a photosensitive epoxy resin composition for formation of an optical waveguide, the photosensitive epoxy resin composition comprising: an epoxy resin component; and a photo-cationic polymerization initiator (photoacid generator), wherein the epoxy resin component comprises: a liquid epoxy resin and a solid resin. 
Further regarding claim 1, Hirayama does not explicitly disclose that the solid resin components comprise:
(a) a solid bisphenol-A epoxy resin having a softening point of not higher than 105°C; 
(b) a solid polyfunctional aliphatic epoxy resin having a softening point of not higher than 105°C. 
However, Shibata discloses in paragraph [0042] and claim 7 constructing waveguide configurations using solid epoxy resins such as bisphenol A, difunctional resins, and polyfunctional resins having softening points of 50 C and higher.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirayama such that the solid resin components comprise:
(a) a solid bisphenol-A epoxy resin having a softening point of not higher than 105°C; 
(b) a solid polyfunctional aliphatic epoxy resin having a softening point of not higher than 105°C. 
because the resulting configurations would facilitate forming flexible polymer optical waveguide claddings. Shibata, par. [0040]. 
Further regarding claim 1, Hirayama in view of Shibata does not explicitly disclose:
the epoxy resin (a) is present in a proportion of 60 to 70 wt.% based on a weight of the epoxy resin component, 
the epoxy resin (b) is present in a proportion of 20 to 35 wt.% based on the weight of the epoxy resin component, and 

However, Muenz discloses in paragraphs [0021] and [0059] that the “adjustment of the hardness of the laminated body in the non-cured state is determined via the nature and relative contents of the solid, semi -solid and liquid epoxy resins.” Muenz, par. [0021].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirayama in view of Shibata such that:
the epoxy resin (a) is present in a proportion of 60 to 70 wt.% based on a weight of the epoxy resin component, 
the epoxy resin (b) is present in a proportion of 20 to 35 wt.% based on the weight of the epoxy resin component, and 
the epoxy resin (c) is present in a proportion of 5 to 10 wt.% based on the weight of the epoxy resin component. 
because the resultant configurations would facilitate optimizing the dimensional stability and surface tackiness of the uncured state. Muenz, par. [0013].
Regarding claims 2 and 3, Hirayama in view of Shibata and further in view of Muenz discloses:
2. The photosensitive epoxy resin composition according to claim 1, wherein the epoxy resin component consists of the solid bisphenol-A epoxy resin (a), the solid polyfunctional aliphatic epoxy resin (b), Shibata, par. [0042] and claim 7.
3. The photosensitive epoxy resin composition according to claim 1, wherein the solid bisphenol-A epoxy resin (a) has a softening point of 60°C to 95°C, and wherein the solid 
Shibata, par. [0042] and claim 7.




    PNG
    media_image1.png
    37
    286
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    61
    270
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    128
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    178
    279
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    160
    300
    media_image5.png
    Greyscale

Hirayama, Claims 1-4


Regarding claims 5-10, Hirayama discloses:

6. A photosensitive film for formation of an optical waveguide, which comprises the photosensitive epoxy resin composition according to claim 1. Hirayama, claims. 2-4.
7. An optical waveguide comprising: a substrate; a cladding layer provided on the substrate; and a core layer provided in a predetermined pattern in the cladding layer for transmission of an optical signal; wherein the cladding layer is a cladding layer formed by curing the photosensitive epoxy resin composition according to claim 1. Hirayama, claims. 2-4. 
8. A hybrid flexible printed wiring board for optical/electrical transmission, comprising the optical waveguide according to claim 7. Hirayama, claims. 2-4.
9. An optical waveguide comprising: a substrate; a cladding layer provided on the substrate; and a core layer provided in a predetermined pattern in the cladding layer for transmission of an optical signal; wherein the cladding layer is a cladding layer formed by curing the photosensitive film according to claim 6. Hirayama, claims. 2-4.
10. A hybrid flexible printed wiring board for optical/electrical transmission, comprising the optical waveguide according to claim 9. Hirayama, claims. 2-4.
Claim 11
Claims 11, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama, Tomoyuki (2013/0236149; “Hirayama”) in view of Shibata et al. .
New claim 11 recites: “The photosensitive epoxy resin composition according to claim 1, wherein a resin component of the photosensitive epoxy resin composition consists of the solid bisphenol-A epoxy resin (a), the solid polyfunctional aliphatic epoxy resin (b), and the liquid long-chain bifunctional semi-aliphatic epoxy resin (c).” 
The examiner that paragraph [0019] of Sugano et al., US PgPub 2004/0043327 A, discloses that it would have been obvious to one of ordinary skill in the art at the time of filing to combine resins with high softening points with liquids. 
[0019] These epoxy resins may be used either alone or in combination of several species in accordance with the object of use. In the selection of combination of the epoxy resins, it is important to compound the epoxy resins so that the composition does not adhere to photomask at the time of exposure, and it is desirable that softening point of the composition is not higher than 100.degree. C. so that the composition can be developed with a developing solution. When an epoxy resin having a softening point higher than 100.degree. C. is used, it is possible to used in combination therewith a liquid (at normal temperature) Bisphenol A type epoxy resin having an epoxy equivalent of 175 to 210 g/mol in an amount of 2 to 15% by weight, for the purpose of realizing a desirable softening point. Preferably the softening point of the composition is not higher than 60.degree. C.
Sugano, par. [0019].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hirayama in view of Shibata and further in view of Muenz to comprise: “The photosensitive epoxy resin composition according to claim 1, wherein a resin component of the photosensitive epoxy resin composition consists of the solid bisphenol-A epoxy resin (a), the solid polyfunctional aliphatic epoxy resin (b), and the liquid long-chain bifunctional semi-aliphatic epoxy resin (c);” because the resulting composition would facilitate tailoring the mechanical (adhering and softening) characteristics of the photosensitive epoxy resin composition. Sugano, par. [0019].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883